        Case 4:21-cr-00155-BSM Document 9 Filed 06/11/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                         CENTRAL DIVISION

UNITED STATES OF AMERICA


V.                                    NO. 4:21-CR-00155 BSM

JEFFERY L. HILL

                     TEMPORARY ORDER OF DETENTION

      The defendant appeared with counsel on June 11, 2021 for a plea and

arraignment hearing. The United States moved for detention, and counsel for

defendant requested a bond hearing. Defendant is temporarily remanded to the

custody of the United States Marshal Service pending a bond hearing being held.

      IT IS SO ORDERED this 11 th day of June, 2021.




                                     PATRICIA S. HARRIS
                                     UNITED STATES MAGISTRATE JUDGE
